Citation Nr: 1207914	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  08-05 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for end stage renal disease, status post right kidney removal, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Monte Phillips, Attorney


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1967 to May 1970, during which time he was awarded the Combat Action Ribbon, Vietnam Campaign Medal with device, and the Vietnam Service Medal with three Bronze Stars for his heroic actions in combat with the enemy in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, which denied service connection for end stage renal disease.  The Veteran timely appealed that denial.

This matter was previously before the Board in March 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

The Veteran underwent a VA examination of his end stage renal disease in September 2011; in that examination report, the examiner stated that the Veteran's end stage renal disease was due to his long-standing poorly controlled hypertension and not his diabetes mellitus.  The examiner, however, did not render an opinion as to: (1) whether the Veteran's end stage renal disease was aggravated by his diabetes mellitus; (2) whether his renal disorder was shown within one year of his May 1970 discharge to a compensable degree; nor, (3) whether such disorder was related to or had its onset during service.  Such opinions were specifically requested in the Board's March 2011 remand order.

As such particularly-requested opinions were not rendered on remand, the Board finds that its previous remand order has not been complied with and, therefore, another remand is necessary in order to assure compliance with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain any relevant VA treatment records from the Memphis VA Medical Center, and any other VA medical facility that may have treated the Veteran, since June 2011 and associate those documents with the claims file.

2.  The RO/AMC shall ask the Veteran to identify any private treatment that he may have had for his end stage renal disease since discharge from service which is not already of record.  After securing the necessary release forms, an effort should be made to obtain and associate those identified private treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such shall be noted in the claims file and the Veteran notified so that he can make an attempt to obtain those records on his own behalf.

3.  The RO/AMC shall schedule the Veteran for a VA examination with a nephrologist in order to determine the nature, extent, onset and etiology of any renal disorder found to be present.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner is requested to identify all renal disorders found, to include end stage renal disease, status post right kidney removal.  The examiner is then directed to opine whether any renal disorder identified, at least  as likely as not arose as a result of the Veteran period of active service.  

The examiner must additionally state what any calculi of the kidney, or cardiovascular renal disease, became disabling to a compensable degree within one year of separation from active duty in May 1970.

The examiner must also opine whether the Veteran's renal disorder is either (a) caused by or (b) aggravated (e.g., made permanently worse than the natural progression of the disease) by his service-connected diabetes mellitus.

If any aggravation is determined to be demonstrated for any of the opinions above, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.  If the appeal is returned to Board without compliance of the Remand directives by the RO/AMC, or the RO otherwise having jurisdiction of the claims file, another remand will likely result.  Stegall, 11 Vet. App. at 271. 

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


